Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 1 of 53 Page ID #:9908



   1   James F. Speyer (SBN 133114)              Norman M. Leon (pro hac vice)
       James.Speyer@arnoldporter.com             Norman.Leon@dlapiper.com
   2
       ARNOLD & PORTER                           DLA Piper LLP (US)
   3   KAYE SCHOLER LLP                          444 West Lake Street, Suite 900
       777 South Figueroa Street, 44th Floor     Chicago, IL 60606
   4
       Los Angeles, California 90017-5844        Tel: (312) 368-4000/Fax: (312) 236-7516
   5   Tel: (213) 243-4000 / Fax: (213) 243-4199
   6
       Matthew D. Grant (pro hac vice)           Matthew J. Iverson (pro hac vice)
   7   Matthew.Grant@arnoldpoter.com             Matthew.Iverson@dlapiper.com
   8   ARNOLD & PORTER                           DLA Piper LLP (US)
       KAYE SCHOLER LLP                          33 Arch Street
   9                th
       250 West 55 Street                        Boston, MA 02110
  10   New York, New York 10019-9710             Tel: (617) 406-6000/Fax: (617) 406-6100
       Tel: (213) 836-8000 / Fax: (212) 836-8689
  11
       Attorneys for Defendant 7-Eleven, Inc.
  12
  13                        UNITED STATES DISTRICT COURT
  14                      CENTRAL DISTRICT OF CALIFORNIA
  15
  16   SERGE HAITAYAN, JASPREET                      CASE NO. 2:17-CV-7454-DSF-ASX
       DHILLION, ROBERT ELKINS, AND                  CASE NO. 2:18-CV-5465-DSF-ASX
  17   MANINDER “PAUL” LOBANA,
       individually and on behalf of others          DECLARATION OF FRANCINE
  18   similarly situated.,                          LAFONTAINE
                            Plaintiff,
  19                                                 Date:    March 23, 2021
             v.                                      Room:    7D
  20                                                 Judge:   Hon. Dale S. Fischer
       7-ELEVEN, INC., a Texas corporation,
  21                     Defendant.
  22
  23         1.    My name is Francine Lafontaine. I am the Associate Dean for Business
  24   + Impact, and the William Davidson Professor of Business Economics and Public
  25   Policy, at the Ross School of Business at the University of Michigan. I am also
  26   Professor of Economics (courtesy) at the University of Michigan’s Department of
  27   Economics. Previously, I served for 4.5 years as the Senior Associate Dean for
  28   Faculty and Research at the Ross School of Business at the University of Michigan,

                                AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 2 of 53 Page ID #:9909



   1   from January 2016 to June 2020. I make the following statements in support of
   2   Defendant 7-Eleven’s case at trial.
   3                                         Qualifications
   4         2.     My academic research is in the field of economics called Industrial
   5   Organization. Within Industrial Organization, my research is particularly focused on
   6   several related topics: vertical relationships (e.g., contracting arrangements between
   7   manufacturers of products and distributors/retailers that sell their products),
   8   franchising (a specific form of a vertical relationship), and entrepreneurship. My
   9   research is mostly concerned with the application of advances in contract theory to
  10   the analysis of franchising arrangements and other vertical restraints more generally.
  11   I also study the effect of contracting practices on firm performance, related
  12   competition policy issues, and issues surrounding business creation and survival in
  13   retail and small-scale service industries.
  14         3.     From Fall 2014 to the end of 2015, I served as Director of the FTC’s
  15   Bureau of Economics. In that role, I helped analyze a variety of regulatory and
  16   enforcement questions related to competition policy, including questions related to
  17   franchising, vertical relationships, and the effects of franchising and vertical
  18   relationships on competition.
  19         4.     I have published many papers in peer-reviewed academic journals that
  20   address economic questions related to franchising and vertical contracts. I have also
  21   co-authored, with Roger Blair at the University of Florida, a book titled The
  22   Economics of Franchising, which details the core economic principles that apply to
  23   the analysis of franchising and vertical relationships. Additionally, I am currently a
  24   co-editor of the Journal of Economic and Management Strategy and have previously
  25   been a co-editor of the Journal of Law, Economics, and Organization, and served in
  26   other editorial roles at other journals. In those roles, and as a referee, I have
  27   regularly reviewed academic papers submitted for publication in academic journals.
  28   Exhibit 247 is a true and accurate copy of my curriculum vitae.

                                                    2
                                  AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 3 of 53 Page ID #:9910



   1         5.     I am being compensated at my standard billing rate of $900 per hour
   2   for my work in this matter. I have been assisted in this matter by others, including
   3   staff of Cornerstone Research, who worked under my direction. None of my
   4   compensation in this matter is in any way contingent or based on the content of my
   5   opinion in this or any other matter or the outcome of this or any other matter.
   6                              The Economics of Franchising
   7         6.     In general, there is a continuum of business relationships that a firm can
   8   establish with its potential retailers and suppliers, ranging from discrete arms-length
   9   contracting on one end of the continuum to full integration, involving employment
  10   relationships, on the other. Economists refer to these different types of relationships
  11   as “vertical relationships” because they connect different “vertical” levels of the
  12   production process – e.g., input supplier, manufacturer, distributor, and retailer
  13         7.     My testimony focuses on one specific type of vertical relationship on
  14   this continuum, franchising. Franchising differs from the business relationships on
  15   the two poles in ways that provide significant efficiencies. Indeed, franchising’s
  16   unique nature becomes obvious when one examines the alternatives at each end of
  17   the continuum. In order to understand the franchising model, it is therefore helpful
  18   to first examine the alternative relationships at each end of the continuum
  19         i.     The Continuum of Vertical Relationships
  20         8.     At one end of the continuum of business relationships is discrete arms-
  21   length contracting. In discrete contracting, product creators (or manufacturers) sell
  22   their products to retailers or distributors through spot (or discrete) contracts.
  23         9.     These transactions are straightforward exchanges of money for title.
  24   After the manufacturer has sold the product to the retailer (i.e., the relationship is
  25   consummated), the buyer (retailer) is free to sell the product to consumers in any
  26   way it sees fit, and the seller (manufacturer) is free to sell other units of the product
  27   to any other buyer. For example, a supermarket may contract to purchase a load of
  28   eggs from a local farm with a popular brand in its local market on a one-off basis.

                                                   3
                                  AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 4 of 53 Page ID #:9911



   1   The eggs are delivered, the supermarket pays the farm, and no further orders are
   2   anticipated. These contracts are temporary, have a clear beginning and a clear end,
   3   and there is no need for, or expectation of, a continuing relationship between buyer
   4   and seller.
   5          10.      The discrete contracting model’s primary advantages when it comes to
   6   organizing distribution are its efficiency from specialization and its flexibility, as
   7   both manufacturer and retailer need only invest in the type of business in which they
   8   specialize, and if they no longer want to sell to or buy from the other party, they can
   9   simply walk away and find an alternative.
  10          11.      The main disadvantages of discrete contracting are that it gives the
  11   manufacturer and retailer no control over the other party’s behavior and impact on
  12   each other’s brands, and it provides no guarantee of product availability. Because
  13   there is no continuing contractual obligation beyond the sale itself, if a manufacturer
  14   feels that a retailer’s poor sales practices are hurting its brand image with
  15   consumers, or if a retailer feels that the manufacturer is hurting the retailer’s brand
  16   image by providing poor quality products, neither has any recourse except to stop
  17   contracting with the other. In fact, because each party knows that the other might
  18   suddenly decide to end the relationship, neither has any incentive to invest in the
  19   relationship.
  20          12.      For example, in a discrete contracting arrangement between a farm and
  21   a supermarket, the farm has no direct control over any aspect of brand value other
  22   than initial product quality. Thus, the retailer, for example, might not store the eggs
  23   to ensure their freshness, and/or might keep selling these branded eggs beyond their
  24   freshness date. The farmer cannot depend on the retailer to buy its eggs on the
  25   following day and the retailer cannot depend on the farmer to provide eggs to this
  26   particular retailer.
  27          13.      On the other end of the continuum is what is called full vertical
  28   integration. In the fully integrated model, the manufacturer owns and operates its

                                                     4
                                    AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 5 of 53 Page ID #:9912



   1   own retail and distribution outlets. This arrangement gives the manufacturer
   2   complete control over the way its products are made available to customers and
   3   provides the greatest level of protection for its brand. That is, it eliminates the
   4   incentive problem described in the discrete contracting case above, whereby the
   5   retailer lacks incentives to invest in promoting the quality of the manufacturer’s
   6   brand, or may even take actions that reduce the quality of the product sold to
   7   consumers (for example, selling products that are no longer fresh), because the
   8   relationship is short term and uncertain. Vertical integration also gives the
   9   manufacturer ownership of the profits derived from the value created at both the
  10   manufacturing and distribution levels of the channel.
  11         14.    The main downside of the fully integrated model is that it requires
  12   significant investment in organizational structure, and in human and knowledge
  13   capital, to create and operate. Manufacturers would have to develop strong retail
  14   capabilities to compete in the retail market. This is not typically a core competency
  15   for the manufacturer, so most manufacturers cannot run a retail business as
  16   efficiently as would a firm specializing in retailing. Moreover, employment-based
  17   incentives for managers of retail shops, even those tied to shop performance, are
  18   inherently weaker than the incentives created by ownership. So, if the manufacturer
  19   chooses to fully integrate, it must accept that the economic benefits of avoiding the
  20   limits of arms-length sales will be at least partially offset by the employed
  21   manager’s reduced incentive to work hard, to assess and adapt to local conditions,
  22   and so on. Page 6 of Exhibit 250 is an illustration of the continuum of vertical
  23   relationships firms establish with distributors, and it is reproduced below:
  24
  25
  26
  27
  28

                                                   5
                                  AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 6 of 53 Page ID #:9913



   1   Exhibit 250, Page 6
       There is a continuum of vertical relationships that a firm can establish with distributors
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
              ii.    Franchising’s Place on the Continuum
  13
              15.    In the U.S. economy, there are many distribution relationships that fall
  14
       somewhere between the two poles of this continuum. Most distribution channels
  15
       have some relational elements within them (e.g., some expectation of continued
  16
       interactions, invoice adjustment procedures, etc.), and these arrangements can be
  17
       either contractual (explicit) or more informal (implicit). However, when there is an
  18
       expectation for a continued, long-term exchange between two parties and a need for
  19
       specific investment to fully achieve the fruits of those exchanges, something more
  20
       formal is needed. This usually takes the form of a written contract that describes the
  21
       terms of trade, and also imposes various restrictions and obligations on the parties,
  22
       many of which are referred to by economists as “vertical restraints.” Page 7 of
  23
       Exhibit 250, reproduced below, illustrates this point.
  24
  25
  26
  27
  28

                                                        6
                                     AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 7 of 53 Page ID #:9914



   1   Exhibit 250, Page 7
       There are many distribution relationships that fall between the two extremes of the continuum
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13          16.    Franchising is a common intermediate form of distribution involving
  14   long-term contracting and vertical restraints that has evolved to meet the needs of
  15   retailers and manufacturers alike. This form of organization blends many of the
  16   efficiencies of the discrete contracting business model with many of the brand
  17   protections available under the fully integrated business model. There are two main
  18   forms of franchising: product franchising (e.g., automobile dealerships, gasoline
  19   retailing, and soft-drink distribution), and business format franchising (e.g.,
  20   convenience stores like those operated by 7-Eleven franchisees, restaurants, hotels,
  21   gyms, copy centers, and tax preparation offices). Like the discrete contracting
  22   model discussed above, both forms of franchising involve financial interactions
  23   between two parties. However, unlike the discrete contracting model, in franchising
  24   there is a clear expectation for a continuing relationship that creates a level of
  25   interdependence between the parties. Page 9 of Exhibit 250, reproduced below,
  26   summarizes these points.
  27
  28

                                                      7
                                    AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 8 of 53 Page ID #:9915



   1   Exhibit 250, Page 9
       Franchising involves long-term contracting and vertical restraints
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12          17.    In product franchising, the franchisee purchases a license to sell
  13   products that are manufactured (or procured) and branded by the franchisor.
  14   Fundamentally, a product franchising relationship is a form of contractual
  15   relationship between a manufacturer and a distributor. A manufacturer, like a
  16   product franchisor, creates a branded product, while a distributor, like a product
  17   franchisee, purchases that product for resale to consumers.
  18          18.    In business format franchising, the franchisor creates a branded concept
  19   or method of operation and licenses that concept or method to its franchisees.
  20   Unlike product franchising, therefore, the primary commodity exchanged between a
  21   franchisor and a franchisee in a business format franchise relationship is not a
  22   tangible product intended for resale to a consumer, but a license to use the brand as
  23   an enhancement to the franchisee’s business, along with support for the operation of
  24   a proven business format (including training, advertising, pricing, etc.). In many
  25   respects, a business format franchise relationship is similar to a situation in which a
  26   business leases industrial machinery or office electronics to enhance its productivity.
  27   Like a business that leases productivity enhancements, a franchisee purchases a
  28

                                                      8
                                    AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 9 of 53 Page ID #:9916



   1   license from a business format franchisor not because she intends to resell that
   2   license to a consumer, but because the license will make the franchisee’s business
   3   run more profitably. In other ways, business format franchising also parallels the
   4   business model of advertising and consulting firms. Such professional service firms
   5   sell their expertise to independent firms in order to help them more effectively
   6   advertise, market, and/or run their business operations.
   7         19.    Franchising arrangements are typically characterized by long-term
   8   licenses that require the franchisee to operate their business in a manner that
   9   supports the value of the brand. Franchise agreements also typically extend over a
  10   period of several years, allowing for continuity in the exchange relationship.
  11         20.    The franchise business model allows franchisors to monetize their
  12   brand and intellectual property in a way that preserves the powerful performance
  13   incentives associated with individual ownership.
  14         21.    In turn, the fee structure and long-term licenses inherent in franchising
  15   provide franchisees with security that the brand access they purchase will likely
  16   retain its value. Because of the fee structure in these contracts, the franchisor’s
  17   income is derived from its ability to protect and promote the brand. Thus, as I detail
  18   further below, the franchisor’s central business focus is the maintenance of the
  19   brand’s strength, which includes ensuring that all franchisees do the same. This
  20   incentive structure is valuable to the franchisee, because it gives the franchisee
  21   assurances that the franchisor will not abandon the franchise or allow the brand’s
  22   value to erode, a point I return to in Section 0.
  23         iii.   Franchising’s Importance in the Economy
  24         22.    Given the many benefits to both franchisor and franchisees, it is not
  25   surprising that a substantial volume of commerce flows through the franchising
  26   model in the U.S. economy. As of the date of the latest available census data,
  27   franchising was estimated to account for 7.3 million jobs in the U.S. and total
  28   economic output worth $1.3 trillion. According to the Bureau of Statistics, the

                                                   9
                                  AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 10 of 53 Page ID #:9917



    1   number of jobs in franchising is similar to the number of jobs in some rather large
    2   sectors of the economy, such as wholesale trade (5.9 million), financial activities
    3   (8.6 million), and construction (7.3 million). In California, for the sectors of full-
    4   service and limited-service restaurants alone, business format franchising involves
    5   economic output of over $17 billion and close to 330,000 jobs. Page 10 of Exhibit
    6   250, reproduced below, illustrates these points.
    7
        Exhibit 250, Page 10
    8   Franchising accounts for a substantial portion of the U.S. economy

    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19          23.    Within certain sectors, franchising captures a large share of industry
   20   employment and output. For example, based on economic census data from the
   21   U.S. Census Bureau, in 2012, about 54 percent of all fast-food (limited-service)
   22   restaurants in the United States were franchises, representing about 70 percent of all
   23   sales of fast-food restaurants ($185.4 billion) and about 73 percent of the
   24   employment at fast-food restaurants (3.6 million). In the convenience store industry
   25   – which is a key focus of this report – nearly 15 percent of all convenience stores in
   26   the United States were franchises, representing about 25 percent of all sales at
   27   convenience stores, and about 24 percent of the employment at convenience stores.
   28   Page 11 of Exhibit 250, reproduced below, summarizes these figures.
                                                      10
                                     AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 11 of 53 Page ID #:9918



    1   Exhibit 250, Page 11
        Franchising captures a larger share of employment and output in various industries
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11          24.    Given its economic importance, it is not surprising that franchising is

   12   regulated at the federal level by the Federal Trade Commission (“FTC”) and also at

   13   the state level in ways that recognize the unique nature of franchising. Because the

   14   franchisees are making an investment when they buy a franchise, the FTC regulates

   15   the disclosures made to prospective franchisees as a form of consumer protection

   16   prior to purchase. See Federal Trade Commission, 16 C.F.R. Parts 436 and 437,

   17   “Disclosure Requirements and Prohibitions Concerning Franchising and Business

   18   Opportunities; Final Rule,” March 30, 2007, pp. 15,444–15,445.

   19                     The Economics of Business Format Franchising

   20          25.    As noted above, the 7-Eleven business model constitutes a form of

   21   business format franchising. Further, many nationally-recognized names in the

   22   convenience or fast food industries – including, for example, McDonald’s, Burger

   23   King, Dunkin’ Donuts, Subway, and Circle K – are business format franchisors. I

   24   note that 7-Eleven itself, in its Franchise Disclosure Document, describes its

   25   business system as a “business system that includes: a license to use the service

   26   mark ‘7-Eleven’; training; continuing advice and assistance on operating a store;

   27   bookkeeping services; store inventory auditing; financing; merchandising

   28   assistance; advertising; and other services.” Trial Declaration of Arron Yount ¶ 14.

                                                     11
                                    AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 12 of 53 Page ID #:9919



    1          26.    In a successful business format franchise system, franchisees purchase
    2   licenses (i.e., affiliate with franchised chains) because these licenses are valuable to
    3   the franchisees’ operation. Business format franchising, thus, differs from product
    4   franchising in an important way – the franchisee is not distributing a product for the
    5   franchisor, it is actually buying a service from the franchisor (i.e., the know-how
    6   and expertise of running the franchisor’s retail business), and then building its own
    7   business.
    8          27.    Franchisees derive at least three types of value from their franchise
    9   agreements relative to being an independent business owner: (1) brand equity, which
   10   represents the ability of the franchisor’s brand to draw customers to the franchisee’s
   11   retail business; (2) access to economies of scale or bulk purchasing economies; (3)
   12   system access, which refers to the franchisee’s ability to benefit from the
   13   franchisor’s intellectual property (as embodied in the business concept) and know-
   14   how to create and operate a retail business with a pre-established track record of
   15   profitability. Page 13 of Exhibit 250, reproduced below, summarizes these points.
   16
        Exhibit 250, Page 13
   17   Business format franchisors create a branded concept and method of operation and license it to
        franchisees
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                      12
                                     AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 13 of 53 Page ID #:9920



    1         28.    Using these benefits, franchisees operate their business and create an
    2   associated income stream with significant upside – particularly relative to being an
    3   employee-manager of a vertically integrated retail outlet. Franchisees can increase
    4   the size of this income stream and earn a greater return on their investment by
    5   increasing the business profitability, and ultimately develop equity in the value of
    6   the franchise at that location that can be sold to other franchisees. Furthermore,
    7   franchisees can increase their earnings by expanding the scope of their operations:
    8   they can own multiple stores within a franchise chain. The franchise model
    9   therefore creates advantages for franchisees over both independent operations, in
   10   which independent business owners lack the economies of scale and established
   11   business concept that the franchised system provides, and over employees, who
   12   typically have no property rights in the profits or equity associated with the
   13   business.
   14         i.     Benefits for Franchisee: Brand Equity
   15         29.    “Brand equity” is the term used for the ability of a brand to impact
   16   demand and price. Brand equity also refers to the degree of customer loyalty or
   17   stickiness to a particular brand over time. When a franchisee places a 7-Eleven sign
   18   on its retail outlet, it is communicating to potential customers that this store is
   19   operating in a manner and providing an assortment that the consumer understands
   20   and values. As 7-Eleven points out on its franchise marketing website, “[w]hen you
   21   franchise with 7-Eleven, you become part of a brand that’s recognized around the
   22   world.” See Exhibit 245 at 2; Trial Declaration of Arron Yount ¶ 8. An
   23   independent retailer, in contrast, can only benefit from the brand equity that it
   24   creates for itself, rather than from a broader system of stores with an established
   25   brand and reputation.
   26         30.     7-Eleven’s brand value is significant. 7-Eleven has been recognized as
   27   having one of the most valuable brands in the U.S. – The 7-Eleven brand was
   28   ranked the 72nd most valuable in the U.S. in 2019, valued at an estimated $8.6

                                                    13
                                   AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 14 of 53 Page ID #:9921



    1   billion by BrandZ’s Top 100 Most Valuable U.S. Brands, a recognized authority in
    2   brand valuation. In addition, for the years ending December 31, 2018 and
    3   December 31, 2019, 7-Eleven’s independent auditors valued 7-Eleven’s goodwill at
    4   more than $4.7 billion and $4.9 billion respectively. See Exhibit 251 at E-21;
    5   Exhibit 252 at E-26; Trial Declaration of Arron Yount ¶¶ 12-13, 15.
    6         31.    Brand equity is often associated with a capacity to charge a price
    7   premium; the higher the brand equity, the greater the price the product or service
    8   might command relative to competing products or services. For example, a
    9   consumer is likely to pay more for a can of Coca-Cola than she would for a can of a
   10   generic cola. This has to do with the relative preference for the brand in the choice
   11   process.
   12         32.    Brand equity evolves over time. It can be increased or maintained
   13   through marketing and quality control, or it can be eroded if the owner of the brand
   14   does not pay enough attention to it. In the context of franchising, brand equity can
   15   suffer if either the franchisor or a sufficient number of franchisees shirk their
   16   responsibilities such that the product’s quality or customer experience slips, and
   17   customers cease to value the brand as much as they did before. Accordingly, part of
   18   the value that a franchisee purchases when it enters into a franchise agreement is the
   19   franchisor’s commitment to expend money and effort maintaining and enhancing the
   20   brand’s value over the life of that franchise agreement. This commitment typically
   21   includes efforts by the franchisor to advertise the brand, police the franchise system,
   22   enforce quality standards across all franchisees, and spend monies for brand
   23   development and system quality control. I note that 7-Eleven’s Franchise
   24   Agreement contains requirements for “maintaining the Store, 7-Eleven Equipment,
   25   other property in the Store and landscaped areas in a clean, attractive, orderly, safe,
   26   and sanitary condition” and to comply with 7-Eleven’s “shelf life requirements with
   27   respect to fresh foods.” See Exhibit 251 at F-12, F-17. Page 14 of Exhibit 250,
   28   reproduced below, illustrates these points.

                                                   14
                                   AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 15 of 53 Page ID #:9922



    1   Exhibit 250, Page 14
        Benefits for franchisees: brand equity
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
               33.    In summary, sharing in the franchisor’s brand equity has two overall
   13
        effects for the franchisee: increasing consumer preference for the franchisee’s
   14
        offering and creating the potential for a price premium. Both of these effects drive
   15
        up the revenue that a franchisee might expect as compared to operating a similar
   16
        business independently, but both of these effects depend on the franchisor’s long-
   17
        term efforts to invest in brand maintenance and enhancement activities, including
   18
        policing the system’s franchisees to protect and maintain quality across the entire
   19
        system. Investment and maintenance of the brand value are critical services that
   20
        franchisees purchase from the franchisor via the payment of upfront fees and
   21
        royalties.
   22
               ii.    Benefits for Franchisee: Economies of Scale
   23
               34.    In addition to providing value through brand equity, franchisors also
   24
        typically generate value for franchisees by creating system-wide economies of scale
   25
        that give their franchisees an economic advantage over their competitors. In other
   26
        words, franchisors create value at the system level (i.e., across the scope of the
   27
   28

                                                    15
                                     AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 16 of 53 Page ID #:9923



    1   entire franchise network) via purchasing or negotiating sourcing agreements
    2   whereby franchisees obtain benefits of bulk purchasing.
    3         35.    A primary benefit to franchisees of these economies of scale is that
    4   they can further enhance the value of the brand. For example, franchise systems
    5   typically aggregate marketing dollars from the entire franchise system, which
    6   permits the purchase of media advertisements for the brand at large volume
    7   discounts. Because they use the franchise system’s brand and trademarks, each
    8   individual franchisee benefits from these volume discounts in advertisements and
    9   gains the benefit of this economy of scale for its local business.
   10         36.    In other cases, the economies of scale created by the franchisor have a
   11   more direct effect on the franchisees’ bottom line. For example, because of their
   12   volume bargaining power, franchisors can secure system-wide bulk contracts for
   13   products and raw materials at prices that individual retailers would not be able to
   14   secure. These scale economies allow franchisees to achieve lower operational costs
   15   than do independent retailers. 7-Eleven specifically markets these economies of
   16   scale, what it refers to as “super buying power,” to prospective franchisees on its
   17   franchise marketing website. See Exhibit 257 at 2. I also note that: (a) Arron
   18   Yount, 7-Eleven’s Director of Franchising, has testified that 7-Eleven franchisees
   19   gain access to 7-Eleven’s negotiated pricing discounts with suppliers, which enables
   20   7-Eleven franchisees to maintain higher profit margins than their independent
   21   competitors, see Trial Declaration of Arron Yount ¶ 7, and (b) Doug Rosencrans, 7-
   22   Eleven’s Senior Vice President for US Operations, has described how 7-Eleven
   23   leverages its buying power to enter into favorable purchasing agreements with
   24   certain vendors, see Trial Declaration of Doug Rosencrans ¶ 16.
   25         37.    Franchisees also benefit from economies of scale in the sense that being
   26   part of a larger franchise system disperses risks and costs throughout the entire
   27   system. For example, if an independent business wants to experiment with new
   28   inputs, new product assortments, or new procedures, it must bear the entire cost of

                                                   16
                                   AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 17 of 53 Page ID #:9924



    1   the experiment’s implementation and the full risk of loss if the experiment is a
    2   failure. A franchisor, in contrast, can test ideas in targeted local markets of interest,
    3   then share the learning with individual franchisees, thereby spreading the costs and
    4   risks of innovation across the entire system. One means that franchisors often use to
    5   do this is to maintain a number of non-franchised (i.e., company owned and
    6   operated) locations. This practice is quite common. Well-known business format
    7   franchisors that maintain company-owned locations include McDonald’s, GNC,
    8   Circle K Convenience Stores, On-The-Run Convenience Stores, and Sunoco APlus
    9   Convenience Stores. Franchisors use these locations, among other things, as test-
   10   beds for new products and procedures before rolling out those new products and
   11   procedures to their franchise networks. This way the network’s franchisees (unlike
   12   independent businesses) get to spread and reduce the error cost associated with
   13   failed ideas. Page 16 of Exhibit 250, reproduced below, summarizes these benefits.
   14
        Exhibit 250, Page 16
   15   Benefits for franchisees: economies of scale

   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
               iii.   Benefits for Franchisee: System Access
   28

                                                       17
                                      AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 18 of 53 Page ID #:9925



    1         38.    The franchisor’s intellectual property is embodied in an operational
    2   system comprised of a tested set of procedures that, if followed, produce an
    3   efficiently run business. Purchasing a franchise allows the franchisee access to this
    4   proven system, usually through an operations manual, training, and ongoing support.
    5   Both the declaration of Arron Yount and 7-Eleven’s Franchise Disclosure Document
    6   confirm that 7-Eleven provides these forms of know-how and support. See Trial
    7   Declaration of Arron Yount ¶¶ 5-7, 10; Exhibit 251 at 33-35. The operational
    8   efficiency derived from this know-how and support lowers the franchisee’s costs of
    9   doing business as compared to operating a similar business independently.
   10         39.    The operations manual acts as a detailed reference guide for the various
   11   procedures and standards that make up the franchisor’s business concept.
   12   Essentially, it is the codification of the franchisor’s know-how that allows a
   13   franchisee to replicate that concept. Franchisors update their manual over time as
   14   their procedures and standards evolve.
   15         40.    Franchisors usually provide a course of initial training to give the
   16   franchisee (and some of the store managers) the skills necessary to execute the
   17   business concept set forth in the manual. Training might be conducted at or close to
   18   the franchisees’ locations, at a central training facility (e.g., McDonald’s Hamburger
   19   University), or, often, a combination of the two. Typically, this initial training is
   20   included in the price of the franchise rights, although many systems require the
   21   franchisee to bear the cost of travel and lodging during the training period. The
   22   course will include operational training in the specific service that the franchise
   23   offers (many franchisors require no prior experience in the type of business
   24   involved) and business training in such things as sales, employee management, and
   25   system-specific accounting and revenue reporting procedures.
   26         41.    Ongoing support includes both formal and informal consultation to
   27   assist the franchisee. This consultation may take the form of assistance to the
   28   franchisee to overcome unforeseen obstacles, but it also includes updates concerning

                                                   18
                                   AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 19 of 53 Page ID #:9926



    1   the development and improvement of the brand concept, standards and procedures.
    2   The support process typically includes something as formal as a franchisor field
    3   force that visits the franchisee’s operations on a regular basis, evaluating and
    4   critiquing the performance of the franchisee and offering advice (e.g., on how to
    5   improve if the franchisee’s numbers are not where they should be). 7-Eleven
    6   employs a large field force for exactly this purpose. See Trial Declaration of Arron
    7   Yount ¶ 6. Alternatively, it may consist of access to someone to call when facing an
    8   unexpected problem. Formal consultation typically also includes a policing
    9   function, designed to protect the value of the brand for all franchisees with sanctions
   10   on franchisees who violate system standards. The level of policing will depend on
   11   the type of franchise.
   12         42.    Taken together, the operations manual, the training the franchisor
   13   provides, and the ongoing support the franchisee receives all confer value to the
   14   franchisee – paid for by upfront fees and royalties – by lowering costs and creating a
   15   profit stream greater than what it could expect from operating an independent
   16   business. This profit stream provides the franchisee with a return on the
   17   franchisee’s investment in the franchise over the life of the agreement. This process
   18   is illustrated in Page 15 of Exhibit 250, reproduced below.
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                   19
                                   AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 20 of 53 Page ID #:9927



    1   Exhibit 250, 15
        Benefits for franchisees: system access
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13          43.    Put another way, part of what a franchisee receives in exchange for its

   14   franchise investment and ongoing fees is an economic advantage over its

   15   competitors. The advantage rests in part on the franchisor’s research, development

   16   and know-how. An independent business person without this access must discover

   17   which procedures work and which do not through trial and error. Not only are

   18   errors wasteful, but if an independent business owner makes too many of them, the

   19   business may fail. The risks of experimentation are attenuated for a franchisee.
               iv.    Benefits for Franchisee: Upside in Profits and Equity
   20
   21          44.    In addition to adding value for the franchisee’s business relative to

   22   independent business ownership as discussed above, purchasing a franchise provides

   23   financial benefits directly to the franchisee as compared to being an employee-

   24   manager of a store location. In short, because the franchisee has claims to the

   25   profits of the franchised business, the franchise provides the franchisee with an

   26   income stream that has significant upside (and potential downside too). A

   27   franchisee can increase the size of this income stream and earn a greater return on

   28   investment by increasing the business’s profitability. In particular, in a typical

                                                    20
                                     AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 21 of 53 Page ID #:9928



    1   franchise agreement (such as the one used by 7-Eleven), the franchisee earns all of
    2   the extra profits produced from a reduction in operating costs. This differs
    3   significantly from an employee-manager of a vertically integrated retail outlet, who
    4   would typically be paid a salary.
    5         45.    Likewise, a franchisee owns an alienable long-term contractual license
    6   to use the franchisor’s business concept in a particular location. The value of this
    7   license increases with the profitability of the franchisee’s business, and this
    8   increased value gives the franchisee business equity that the franchisee can monetize
    9   by selling the business to a third party.
   10         46.    7-Eleven’s own data highlight the substantial magnitude of the
   11   potential upside in a franchisee’s earnings relative to an employee-manager.
   12   According to 7-Eleven’s records and testimony, the net profits (also referred to as
   13   total income) and number of stores of named Plaintiffs in 2016 (rounded to the
   14   nearest dollar) were: Serge Haitayan owned one store and earned profits of $31,899,
   15   Jaspreet Dhillon owned one store and earned profits of $37,956, Robert Elkins
   16   owned two stores and earned profits of $181,954, and Maninder “Paul” Lobana
   17   owned three stores and earned profits of $270,717. See Trial Declaration of Davina
   18   Stevens ¶ 26. The average compensation for Store Managers at corporate-owned 7-
   19   Eleven stores in 2016 in California was $48,998. See Trial Declaration of Arron
   20   Yount ¶ 24. In other words, the franchisees, as business owners, had the potential to
   21   earn profits up to 5.5 times as much as a typical store manager’s salary. In a number
   22   of situations, store profits may not be a perfect measure of the franchisees’ net
   23   earnings for the purposes of comparing those earnings to the compensation of an
   24   employee-manager. For example, franchisees may pay themselves a salary for their
   25   role as managers, or they may hire and overpay household members, which would
   26   result in lower reported store profits, but still be a financial benefit to the franchisee.
   27         47.    These data also show there is real downside risk for the franchisee.
   28   The existence of such downside risk captures a fundamental tradeoff in the decision

                                                    21
                                    AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 22 of 53 Page ID #:9929



    1   to be a franchisee or an employee-manager – the franchisee takes on more risk,
    2   which includes potential downside risk, than an employee-manager. However, in
    3   return, the franchisee also has access to a very large financial upside if the business
    4   is successful. Page 18 of Exhibit 250, reproduced below, summarizes the different
    5   cost and benefits of being a franchisee, as opposed to an employee-manager.
    6
        Exhibit 250, Page 18
    7   Franchisees face different costs and benefits relative to being an independent business owner or
        an employee-manager
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19                                     Summary of Franchising

   20          48.    To sum up, when the creator of a branded business concept (or product
   21   or service) wants to monetize its creative activity (or product or service), it can
   22   choose from a wide range of distribution models (i.e., vertical relationships) in
   23   which it can be more, or less, involved in the distribution of its product to
   24   consumers. Franchising is a “hybrid” model of distribution that is very common in
   25   the U.S. economy, representing a substantial amount of employment and GDP in
   26   general, and a large share of employment and GDP in particular sectors.
   27          49.    Franchising’s popularity stems from the fact that it combines some of
   28   the efficiencies and benefits of the two extreme versions of distribution – discrete

                                                       22
                                     AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 23 of 53 Page ID #:9930



    1   contracting and vertical integration. In particular, the franchisor can focus its energy
    2   and resources on protecting and further developing the intellectual property
    3   comprising the branded system along with growing this system, while the
    4   franchisees can focus all of their energy and resources on executing the system in a
    5   way that maximizes the value of their investments.
    6         50.    Business format franchising – the type of franchising that 7-Eleven
    7   engages in – is a distinct form of franchising in which the franchisee is not simply
    8   distributing a set of products that the franchisor developed and sells to its
    9   franchisees. Rather, business format franchisees pay for access to an established
   10   business model that includes the “know-how”, the support, and the established
   11   brand of the franchisor. In exchange, they have the opportunity to develop their
   12   own business within that format. These points summarized on page 20 of Exhibit
   13   250, reproduced below:
   14
        Exhibit 250, Page 20
   15   Summary of the economics of franchising

   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
                      The Relationship Between 7-Eleven And Its Franchisees
   27
              i.     Franchisees Pay Franchisors For The Franchisors’ Services
   28

                                                   23
                                   AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 24 of 53 Page ID #:9931



    1          51.    In a standard employer/employee relationship, the employer pays the
    2   employee money in exchange for the employee’s services. As should be apparent
    3   from the preceding discussion of franchising, however, this is not how the
    4   relationship between a business format franchisor and a franchisee works and,
    5   specifically, it is not the nature of 7-Eleven’s relationship with its franchisees. As
    6   discussed above, in a business format franchise relationship, a franchisor provides
    7   its franchisees with a license to use the franchisor’s branded business concept
    8   (whose value the franchisor commits to protect), as well as its intellectual property
    9   that is embodied in the operational training and ongoing operational support. In
   10   return, the franchisees pay the franchisor money and promise to operate their
   11   businesses in a manner consistent with brand standards. In other words, in a
   12   franchising relationship, the franchisor provides services to its franchisees in
   13   exchange for payment, not the other way around. This is illustrated on page 23 of
   14   Exhibit 250, reproduced below:
   15
        Exhibit 250, Page 23
   16   In business format franchising, the flow of money and services is reversed from standard
        employer-employee relationships
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                      24
                                     AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 25 of 53 Page ID #:9932



    1         52.    7-Eleven’s relationship with its franchisees conforms to the standard
    2   business format franchise model. In the franchise agreement (I use Exhibit 161 as
    3   an example), 7-Eleven details a variety of services it provides to the franchisees to
    4   help leverage 7-Eleven’s brand and successfully execute their business. For
    5   example, the franchise agreement requires 7-Eleven to provide the franchisee with a
    6   license to operate a 7-Eleven store using 7-Eleven’s marks and the 7-Eleven-System
    7   (sections 7 and 23), and provide the franchisee with training (section 4). It also
    8   requires 7-Eleven to provide a variety of other services to the franchisee, including
    9   help setting up a new franchisee’s location, such as with choosing among real estate
   10   options and planning store build-out and equipment installation (section 8); back-
   11   office systems for operations such as payroll processing, invoice payments and taxes
   12   and store audits (sections 12 and 14); and advertising (section 22). In addition,
   13   according to Arron Yount, 7-Eleven employs over 3,500 people to provide all of its
   14   franchisees with business consulting support, advice on product selection, store
   15   conditions, customer service and other factors that drive sales. See Trial Declaration
   16   of Arron Yount ¶ 6.
   17         53.    In return (again, using Exhibit 161 as an example), the franchisee
   18   promises to maintain brand standards (sections 15–16 and 19) and pay both a
   19   monthly royalty known as the “7-Eleven Charge” (section 10), and an upfront fee
   20   (section 3). Accordingly, when viewed correctly, the relationship between 7-Eleven
   21   and its franchisees is one in which 7-Eleven’s franchisees pay 7-Eleven money in
   22   exchange for 7-Eleven’s services. This exchange of services for payment is
   23   illustrated on page 24 of Exhibit 250, reproduced below.
   24
   25
   26
   27
   28

                                                  25
                                  AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 26 of 53 Page ID #:9933



    1   Exhibit 250, Page 24
        7-Eleven provides services to, and receives payment from, its franchisees
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
               ii.    7-Eleven’s Franchisees And 7-Eleven Are Not In the Same Business
   13
   14          54.    In this analysis, I treat the term “business” as synonymous with a
   15   company’s customary process of making money through commerce. Treating a
   16   firm’s profit-making activities as its business focus (or usual course of “business”) is
   17   a standard approach by economists. For example, one widely-read economics
   18   textbook states that “the objective of any firm, including a competitive firm, is to
   19   maximize its profits.” Similarly, textbooks in business strategy and marketing
   20   define the strategic goal of any firm as identifying and investing in the business
   21   activities of the firm that are most profitable. For example, one textbook notes that
   22   any company “will want to put strong resources into its more profitable businesses.”
   23   Thus, from an economics and business strategy perspective, a firm’s usual course of
   24   “business” would be the predominant manner in which that firm generates profits.
   25   For my analysis in this report, I adopt that definition.
   26          55.    As set forth in the following paragraphs, it is my opinion, to a
   27   reasonable degree of academic certainty, that the services franchisees perform – the
   28   operation and management of convenience stores – are not part of 7-Eleven’s usual

                                                       26
                                     AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 27 of 53 Page ID #:9934



    1   course of business, which at its core involves the sale of franchises and the
    2   promotion of 7-Eleven’s brand and business format.
    3         iii.   Developing and Licensing Its Brand is 7-Eleven’s Usual Course of
                     Business
    4
              56.    Business format franchisors like 7-Eleven customarily make their
    5
        money by selling licenses to use their brand along with the training and support
    6
        necessary to implement their business methods and format. Franchisees buy these
    7
        licenses and these services because they expect that the franchisor’s brand equity
    8
        will have a positive effect on the franchisee’s ability to attract customers and
    9
        because paying for the franchisor’s know how and support is preferred relative to
   10
        trying to create a new business concept from scratch. In this way, franchisors are
   11
        like business equipment manufacturers, except that they manufacture and sell a
   12
        brand (an intangible asset instead of a tangible asset such as a machine) that
   13
        franchisees purchase and use to make their own businesses run more efficiently.
   14
              57.    This economic reality can be seen in the existence of a robust franchise
   15
        market, where different franchise businesses compete to sell their brands and
   16
        business models to prospective franchisees. Indeed, this market operates much like
   17
        other service markets. For example, there are trade shows and conventions for
   18
        franchisees and franchisors to connect. Franchise businesses compete to attract
   19
        franchisees –– for example, they compete for awards such as “best franchise.”
   20
        There are publications advising franchise businesses on how to market their offering
   21
        to attract franchisees. There are also organizations that provide intelligence about
   22
        the franchise market and potential opportunities for franchisees, much like market
   23
        analysts in other service markets. 7-Eleven competes actively in this franchise
   24
        market. 7-Eleven’s Director of Franchising has testified that 7-Eleven: (a) employs
   25
        a marketing team with a budget of over $2,000,000, as well as two external
   26
        marketing firms, to sell its franchises, (b) maintains a website advertising 7-Eleven’s
   27
        business format to prospective franchisees and listing available franchise
   28

                                                   27
                                   AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 28 of 53 Page ID #:9935



    1   opportunities, and (3) employs an in-house team of sales representatives that
    2   manage franchisee relationships, attend franchising expos and run regular marketing
    3   seminars to attract potential franchisees. See Trial Declaration of Arron Yount ¶ 8.
    4   In addition, Exhibits 243, 245, and 246, reproduced below, below show some
    5   examples of how 7-Eleven markets its business format to prospective franchisees.
    6
        Exhibit 243
    7   7-Eleven’s marketing materials – Competing for potential franchisees by selling the brand

    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
        Source: 7-Eleven, “Franchisease,” available at https://franchise.7-eleven.com/franchise/home, accessed on November 22, 2019
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                                       28
                                               AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 29 of 53 Page ID #:9936



    1   Exhibit 245
        7-Eleven’s marketing materials – Offering services like advertising & marketing support
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
        Source: 7-Eleven, “The Brand,” available at https://franchise.7-eleven.com/franchise/the-brand, accessed on November 22, 2019
   13
   14
        Exhibit 246
   15   7-Eleven’s marketing materials – Promoting innovation of the brand

   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26   Source: 7-Eleven, “7-Eleven Franchise Innovation | 7-Eleven Franchise,” available at https://franchise.7-
        eleven.com/franchise/innovation, accessed on November 22, 2019
   27
   28

                                                                         29
                                                 AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 30 of 53 Page ID #:9937



    1         iv.    7-Eleven’s Corporate Stores Are Central to Supporting the Value of Its
                     Brand
    2
              58.    Of course, franchisors – including 7-Eleven – do make money in other
    3
        ways. For 7-Eleven, another way in which it makes money (outside of revenues
    4
        from franchising their brand) is by running some of their own company-owned
    5
        stores. In what follows, I assess whether 7-Eleven’s strategy of owning some stores
    6
        means that 7-Eleven’s customary process of making money is to operate retail
    7
        outlets. For a variety of reasons that I explain below, it is my opinion that operating
    8
        retail outlets is not 7-Eleven’s “usual,” or customary, course of business. Rather,
    9
        operating such stores is simply part of 7-Eleven’s broader strategy to develop,
   10
        franchise, and profit from its brand.
   11
              59.    First, it is important to note that owning corporate stores is a common
   12
        strategy for business format franchisors. Most franchisors begin their existence
   13
        operating the business concept that they then franchise later on (indeed, that is how
   14
        they originally developed the business concept that they now sell). Many choose to
   15
        continue to operate some company-owned locations. Out of the top 50 franchise
   16
        businesses in the US, according to the Entrepreneur Magazine’s Franchise 500®
   17
        ranking (a source on which economists and other experts on franchising rely), 76%
   18
        have a combination of franchised units and corporate units. The main strategic
   19
        advantage to a franchisor of operating some company-owned locations is to help it
   20
        obtain important inputs into maintaining and improving its main line of business –
   21
        selling the right to use its brand. This is certainly true of 7-Eleven.
   22
              60.    For example, as is the typical practice amongst business format
   23
        franchisors, 7-Eleven uses its company-owned stores as laboratories for testing new
   24
        products and techniques designed to enhance brand equity. This function is critical
   25
        to the franchise system as a whole, because although the 7-Eleven brand must
   26
        evolve to retain its value, franchisees are typically reluctant to adopt unproven
   27
        products and techniques. 7-Eleven’s company stores allow 7-Eleven to determine
   28

                                                    30
                                   AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 31 of 53 Page ID #:9938



    1   whether its new products and techniques are profitable before it rolls them out
    2   through its franchise system. 7-Eleven’s Director of Franchising has testified to a
    3   number of instances in which 7-Eleven used company-owned stores as laboratories
    4   for testing new products and techniques. See Trial Declaration of Arron Yount ¶ 18.
    5   7-Eleven’s Senior Vice President for US Operations has also testified how 7-Eleven
    6   used company-owned stores to test its Business Transformation (“BT”) system
    7   before making it available to franchisees. See Trial Declaration of Doug
    8   Rosencrans ¶¶ 22-23.
    9         61.    7-Eleven’s company-owned stores also help support the development
   10   of its brand by alleviating what economists call the agency problem of hidden
   11   knowledge. Franchisees have an incentive to hide information from their
   12   franchisors when doing so puts the franchisee in an advantageous position, even if
   13   sharing that knowledge would help the brand as a whole. For example, because
   14   many 7-Eleven franchisees compete at least partly for customers with other 7-
   15   Eleven franchisees in their local market, if one franchisee identifies a product that is
   16   in high demand from consumers, that franchisee may have an incentive to keep this
   17   knowledge to itself to prevent other local franchisees from selling the same product.
   18   This helps the individual franchisee but injures the brand as a whole because it
   19   prevents the rest of the system locally from profiting from this information about
   20   consumer demand. As there are limits to the degree to which a franchisor can
   21   monitor its franchisees (since those franchisees are geographically dispersed), a
   22   franchisor may not obtain reliable access to knowledge like this. Having some
   23   company-owned stores allows a franchisor like 7-Eleven to gain knowledge of store
   24   operations and customer demand via its own employees and data-processing for
   25   these stores. The franchisor can then spread the knowledge it gains from its
   26   company-owned stores throughout the franchise system. 7-Eleven also uses
   27   company owned stores to train new franchisees. See Trial Declaration of Arron
   28

                                                   31
                                   AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 32 of 53 Page ID #:9939



    1   Yount ¶ 16. In this sense, 7-Eleven’s company-owned stores are a necessary
    2   component of its franchise operations.
    3         62.     A third way in which 7-Eleven’s company-owned stores support and
    4   maintain 7-Eleven’s brand value is the continuity they provide when a unit loses its
    5   franchisee for some reason. Instead of allowing the unit to shut down or stand
    6   empty until the franchisor can find a new franchisee, a franchisor that operates
    7   company stores can put staff in place to operate the unit during the transition period.
    8   Most of 7-Eleven’s corporate stores are available for sale to franchisees 7-Eleven
    9   runs these stores temporarily to avoid site closures that may damage the brand, but
   10   7-Eleven normally seeks to convert these stores to the franchise model as soon as
   11   possible. See Trial Declaration of Arron Yount ¶ 17.
   12         63.     Notably, 7-Eleven’s own data are consistent with corporate-owned
   13   stores being a relatively small, and complementary, part of its business model. The
   14   total number of 7-Eleven stores in California makes up between 1% and 2.5% of the
   15   total number of 7-Eleven locations. See Trial Declaration of Arron Yount ¶ 19.
   16   Additionally, if we look at the net profits that flow to 7-Eleven corporate from its
   17   corporate-owned stores relative to the royalties earned from franchisees who
   18   purchase access to 7-Eleven’s brand, we see that the latter dwarfs the former. The
   19   net profits 7-Eleven earned from all corporate stores in California in 2017, 2018,
   20   and 2019 were, respectively, 1.15 percent, 0.89 percent, and 1.1 percent of the
   21   franchise royalties 7-Eleven earned in California. See Trial Declaration of Arron
   22   Yount ¶ 19.
   23         64.     In sum, the ancillary role that 7-Eleven corporate-owned stores play in
   24   support of 7-Eleven’s franchising business, and the small percentage of profits that
   25   7-Eleven receives from its company-owned stores, indicate to me that operating
   26   convenience stores is not 7-Eleven’s customary way of making money. 7-Eleven’s
   27   customary way of making money, and thus its usual course of business, is the sale of
   28   franchises using 7-Eleven’s branded business concept and associated supportive

                                                  32
                                   AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 33 of 53 Page ID #:9940



    1   activities. Accordingly, the services that the Plaintiffs claim they provide for 7-
    2   Eleven, operating convenience stores, fall outside 7-Eleven’s usual course of
    3   business. The usual course of 7-Eleven’s business is the creation, maintenance and
    4   sale of a set of intangible assets, namely a brand, business format, and associated
    5   services. Page 25 of Exhibit 250, reproduced below, summarizes my opinions on
    6   this point.
    7
        Exhibit 250, Page 25
    8   Developing and licensing its brand is 7-Eleven’s usual course of business

    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
               v.     The Conflicting Financial Incentives Of 7-Eleven and Its Franchisees
   21                 Demonstrate That They Are in Different Lines of Business

   22          65.    I also base my conclusions regarding the differing businesses engaged
   23   in by 7-Eleven and its franchisees on an examination of the differing financial
   24   incentives at work in the relationship between 7-Eleven and its franchisees. If 7-
   25   Eleven and its franchisees were truly in the same business, one would expect them
   26   to have the same (or, at least, aligned) financial incentives. I have explained above
   27   that franchising is designed to help align the interests of franchisor and franchisees
   28   by eliminating the incentive to shirk that would exist if the franchisee were an

                                                       33
                                     AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 34 of 53 Page ID #:9941



    1   employee. However, because the franchise contract is set up so as to make the
    2   franchisee an independent business owner interested in maximizing the profits of its
    3   individual units, a different type of misalignment of interests – known as “free
    4   riding” – emerges between the franchisor and franchisee Whereas shirking is an
    5   incentive misalignment problem at the level of the individual person (i.e., between
    6   an employer and its employee), free riding is an incentive misalignment problem
    7   that arises between an individual franchisee’s business and the franchise system.
    8         66.    One of the most widely understood challenges of running a franchise
    9   system is that, as residual claimants, individual franchisees have an inherent
   10   incentive to “free ride,” i.e. cut the quality (and therefore the expense) of the
   11   services offered by their particular unit. Franchisees can do this with the
   12   expectation that the brand’s reputation for quality (the brand’s equity), as well as the
   13   potentially transient nature of the customer base in many of the types of businesses
   14   that rely on franchising, will continue to provide their unit with a sufficient supply
   15   of customers. For example, dirty bathrooms may discourage customers from
   16   returning to a store, but it costs franchisees money (in the form of labor and cleaning
   17   supplies) to keep the bathrooms of their store clean. A franchisee can, therefore,
   18   increase the bottom line for its business – and thus their own revenues – by cleaning
   19   the bathrooms less often. While this cost-saving may cause fewer of the
   20   franchisee’s usual customers to return to the franchisee’s store after experiencing the
   21   dirty bathrooms, the franchisee knows that losing some of the customers will be
   22   offset, at least in part, by new transient customers (i.e., customers who usually shop
   23   at other stores operating under the same brand) who come in the door because they
   24   recognize the brand and associate it with quality. Other examples of free riding that
   25   could apply to convenience stores include selling expired merchandise, failing to
   26   honor coupons or promotions, or failing to properly train employees. Page 34 of
   27   Exhibit 250, reproduced below, summarizes these problems.
   28

                                                    34
                                   AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 35 of 53 Page ID #:9942



    1   Exhibit 250, page 34
        Individual franchisees have an incentive to free ride on the brand’s equity
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13           67.   These behaviors are reported by customers in complaints to 7-Eleven in

   14   Exhibits 265-71. I was also provided with documents that provide examples of

   15   free-riding in stores operated by the named Plaintiffs. In Exhibit 216, a 7-Eleven

   16   field consultant noted that a store operated by Serge Haitayan contained products

   17   with incorrect or missing date codes. The field consultant also noted that the back

   18   room and bathroom of the store needed to be cleaned. In addition, Robert Elkins

   19   received a notification letter (Exhibit 272) from 7-Eleven for selling out-of-code or

   20   uncoded products, and was required to immediately remove these products from his

   21   store

   22           68.   While free riding creates potential financial benefits for the franchisee,

   23   it injures the franchise system as a whole. If too many franchisees freeride, the

   24   brand will lose its reputation for quality. This, in turn, will lower the brand’s equity

   25   and, thus, make it more difficult to sell franchises as well as reduce the amount that

   26   the franchisor can charge franchisees for a license. As a result, franchisors have

   27   strong financial incentives to make sure that their franchisees keep their quality

   28   standards high, even at the expense of their franchisees’ bottom lines. To continue

                                                        35
                                      AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 36 of 53 Page ID #:9943



    1   the previous example, franchisors want to ensure that franchisees keep their
    2   bathrooms clean, do not sell expired merchandise, and accept relevant coupons in
    3   order to preserve the brand’s reputation for quality.
    4          69.    Put another way, the reason there is incentive misalignment between
    5   franchisor and franchisees is because the franchisee is in the business of operating
    6   an individual unit and the franchisor is in the business of licensing its brand and
    7   intellectual property to a number of franchise owners. Franchisees have an
    8   incentive to maximize the profits of their individual businesses by cutting corners on
    9   quality because they do not bear the full cost of that behavior, while franchisors like
   10   7-Eleven have a countervailing incentive to ensure no corners are cut. Franchise
   11   agreements – including 7-Eleven’s franchise agreement – incorporate detailed
   12   service standard requirements in order to protect the franchisor’s, and indirectly
   13   franchisees’, interests in regard to maintaining brand equity. Page 35 of Exhibit
   14   250, reproduced below, summarizes these points.
   15
        Exhibit 250, Page 35
   16   The issue of free riding means franchisors and franchisees have misaligned financial incentives

   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                       36
                                     AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 37 of 53 Page ID #:9944



    1          70.    These opposing financial incentives are consistent with the fact that
    2   franchisors and franchisees are not operating in the same course of business. After
    3   all, the opposing business incentives described in the previous paragraphs are the
    4   product of the differing ways in which franchisors and franchisees make money. 7-
    5   Eleven’s franchisees have an incentive to free ride because anything that reduces
    6   their operating expenses and does not reduce demand proportionally will increase
    7   their stores’ net profits, and increasing their stores’ net profits puts more money into
    8   the pockets of 7-Eleven’s franchisees. Increasing an individual store’s net profits
    9   via cost cutting, however, does not put any additional money in 7-Eleven’s hands.
   10   Indeed, free riding actually takes money out of 7-Eleven’s pockets, because free
   11   riding decreases the value of the 7-Eleven brand and thus decreases 7-Eleven’s
   12   ability to charge upfront fees and royalties. In other words, the different financial
   13   incentives that apply to 7-Eleven and its franchisees demonstrate that 7-Eleven and
   14   its franchisees make money in different ways by selling different things, and thus
   15   they are in different lines of business. Page 36 of Exhibit 250, reproduced below,
   16   illustrates this point.
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                   37
                                   AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 38 of 53 Page ID #:9945



    1   Exhibit 250, page 36
        Misaligned financial incentives show that 7-Eleven and its franchisees are in different lines of
    2   business

    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
          The Methods Described By Vazquez and Their Implications for Franchising
   14
   15          71.     I have reviewed the May 2, 2019, decision of the Ninth Circuit Court of
   16   Appeals in Vazquez v. Jan-Pro Franchising International, Inc. Specifically, on
   17   pages 597–599 of that opinion, the Court of Appeals describes three different
   18   methods that courts have used in order to determine whether an individual provides
   19   services in a company’s usual course of business. They are: (1) “whether the work
   20   of the employee is necessary to or merely incidental to that of the hiring entity”; (2)
   21   “whether the work of the employee is continuously performed for the hiring entity”;
   22   and (3) “what business the hiring entity proclaims to be in.”
   23          72.     Without commenting on the legal reasoning in the Vazquez Decision, I
   24   was asked to address the practical implications, from an economics perspective, of
   25   applying these methods to the business format franchising relationship in general.
   26   As set forth in more detail below, due to the inherent nature of the franchising
   27   model, if any of these formulations were applied to any franchisor, not just 7-
   28   Eleven, I expect that franchisor would be deemed, incorrectly in my view, to be in

                                                        38
                                      AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 39 of 53 Page ID #:9946



    1   the same “course of business” as its franchisees. Accordingly, under the tests
    2   described by the Ninth Circuit, all franchisees are employees of their franchisors, no
    3   matter what the system. This would include franchisees that own many (in some
    4   cases hundreds) of units, which are often incorporated businesses with tens and
    5   sometimes hundreds of employees. In fact, because a number of these are publicly
    6   traded companies themselves, such a conclusion would imply that publicly traded
    7   companies would be deemed employees.
    8         i.     The First Method
    9         73.    The first method of determining a usual course of business addressed
   10   by the Court of Appeals asks “whether the work of the employee is necessary to or
   11   merely incidental to that of the hiring entity.” In its discussion of this formulation,
   12   the Court of Appeals focused on the fact that Jani-King (the franchisor in the
   13   Vazquez case) earned a percentage of the payments that customers paid for its
   14   franchisees’ cleaning services. The Court of Appeals found this significant, because
   15   it showed that the franchisor was, in the Court’s words “not indifferent to how much
   16   work unit franchisees do or how well they perform that work” (p. 598).
   17         74.    As is apparent from my description of franchising above, if one casts
   18   the franchisor in the role of an “employer” and the franchisee in the role of
   19   “employee” because the franchisor’s revenues are tied to the performance of the
   20   franchisee, then the franchisee’s work is “necessary” to the franchisor in every
   21   franchise system. After all, a basic feature of the franchising model is that
   22   franchisors earn their money by licensing their business concept to franchisees,
   23   while franchisees earn their money (from which they pay the franchisor’s licensing
   24   fees) by using the franchisor’s business concept to sell goods or services to
   25   consumers. It follows that no franchisor could exist without franchisees as, without
   26   franchisees, the franchisor would have no income source.
   27         75.    This is most starkly illustrated by considering the extreme case of
   28   franchise systems that have no corporate stores and hence derive all their income

                                                   39
                                   AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 40 of 53 Page ID #:9947



    1   from franchising. Under this test, all these franchisees would be classified as
    2   employees of the franchisor. Some examples of fully franchised systems include
    3   (numbers in brackets indicate the number of outlets for each system in California at
    4   the end of 2018, based on my review of franchisor’s publicly available franchise
    5   disclosures): Subway (2,517), RE/MAX realty (371, 2017 figure is the most recent
    6   available), ServPro restoration services (228), Dunkin’ Donuts (85), and Midas
    7   automotive service centers (72).
    8          76.    I am also aware that 7-Eleven’s royalty payments – the “7-Eleven
    9   Charge” – are based on the percentage of its franchisees’ gross profits. This is not a
   10   coincidence. It is a standard practice in franchising to divide the franchisor’s
   11   compensation between an initial lump sum fee (which helps offset the franchisor’s
   12   initial outlays in establishing the franchise) and a periodic royalty in the form of a
   13   percentage of the franchisee’s sales, revenues, or gross profits.
   14          77.    This practice serves three purposes. First, it spreads the franchisee’s
   15   payment for the franchise out over the entire length of the contract. If the franchisee
   16   had to pay the full value of its franchise’s income stream up front in a lump sum, not
   17   only would that sum be crushingly large, but it would leave the franchisor with no
   18   incentive to maintain the brand’s value during the life of the franchise agreement.
   19   After all, a franchisor must make continuous capital investments in order to
   20   maintain the brand. It must develop new products, modernize procedures, advertise,
   21   and police free riding franchisees. All these activities cost money that the franchisor
   22   need not spend if it could instead collect an upfront fee and abandon the franchisee
   23   to fend for itself.
   24          78.    Second, indexing the periodic royalty to revenues or gross profits gives
   25   franchisees the reassurance of knowing that the franchisor has a direct financial
   26   incentive to help the franchisee succeed, especially by increasing sales. If the
   27   franchisor instead collected a flat monthly payment untethered to the franchisee’s
   28   success along with a fixed upfront fee, the result could be a perverse incentive for

                                                   40
                                   AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 41 of 53 Page ID #:9948



    1   the franchisor to let franchisees fail, repossess the franchisees, and then sell them
    2   again to a new franchisee for a new initial franchise fee.
    3         79.    Third, it provides risk-sharing between the franchisee and franchisor.
    4   If store sales are low, the franchisee will pay a smaller amount to the franchisor, so
    5   that some of the downside is passed on to the franchisor. If sales are high, then
    6   royalties paid to the franchisor will be higher. This reduces the uncertainty in the
    7   franchisee’s earnings and therefore insulates the franchisee from some of the
    8   downside of owning the business.
    9         80.    Put another way, the last thing that a franchisee wants is a franchisor
   10   that is, in the words of the Court of Appeals, “indifferent to how much work unit
   11   franchisees do or how well they perform that work.” It is, instead, in a franchisee’s
   12   interest to give the franchisor a financial stake in the franchisee’s success.
   13         ii.    The Second Method
   14         81.    The Court of Appeals’ second method seeks to determine whether “the
   15   services of the putative employee are continuously used by the hiring entity” (p.
   16   598). As with the previous example, applying this formulation results in all
   17   business format franchisors being in the same course of business as their
   18   franchisees, and thus all franchisees would be employees. Franchising is, by nature
   19   and design, a long-term continuous contractual relationship between two parties.
   20   Indeed, long-term continuity is a primary advantage of the franchising model over
   21   the discrete contracting model, as franchising yields predictability in product
   22   offering at the retail level for consumers while avoiding the damage to brand equity
   23   that results from a lack of commitment to ongoing relationships with retailers.
   24         iii.   The Third Method
   25         82.    The Court of Appeals’ third method of determining a company’s usual
   26   course of business calls for consideration of how that company describes its own
   27   business, usually in the form of advertising to the public. Again, if one were to use
   28   this method to determine the usual course of business of any business format

                                                   41
                                   AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 42 of 53 Page ID #:9949



    1   franchisor, the inevitable result would be a determination that franchisors are in the
    2   same course of business as their franchisees.
    3         83.    As previously discussed, at the core of every franchise is a brand. That
    4   brand has value to franchisees – meaning franchisees will pay a franchisor for a
    5   license to use it – because it has value to consumers, i.e., consumers recognize the
    6   brand, trust it, and will select it over competitors. Not surprisingly, franchisors use
    7   advertising to develop and maintain brand value. Indeed, every large business
    8   format franchisor that I examined advertises and markets on behalf of its brand at
    9   the system level. Exhibit 248 is a chart, prepared at my direction, that accurately
   10   summarizes certain features of the franchise agreements (drawn from publicly
   11   available franchise disclosure filings) of 12 large business format franchises.
   12   Exhibits 278-289 are true and accurate copies of the franchise disclosures that I
   13   reviewed. All twelve business format franchisors that I examined collect marketing
   14   or advertising fees from each of their franchisees that they use to pay for
   15   consolidated, system-level advertising campaigns. An example of system-level
   16   advertising includes franchisors’ websites which are commonly used as one route to
   17   advertise the brand and offerings to end consumers. Exhibit 249 is a true and
   18   accurate compilation of advertisements on the websites of prominent business
   19   format franchisors, such as McDonald’s, Dunkin’ Donuts, Baskin-Robbins, Edible
   20   Arrangements, GNC, and Midas International.
   21         84.    More generally, nearly all franchises with a national (or near national)
   22   footprint provide advertising support for franchisees. During the course of my
   23   academic work, I examined 890 franchises and found 729 included a fixed
   24   advertising fee or an advertising fee calculated as a share of revenue to support
   25   advertising for the brand. Moreover, even in chains that do not specify such a fee,
   26   franchisors still spend money on advertising. Not only does centralizing
   27   advertisement and marketing at the system level allow the franchisor to control the
   28   brand’s message, but it also allows franchisees and the franchise system to benefit

                                                   42
                                   AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 43 of 53 Page ID #:9950



    1   from important economies of scale. As I have noted, the franchisor can buy bulk
    2   advertising at prices that individual franchisees cannot because the “per unit” price
    3   of advertising falls with the volume of purchases.
    4         85.    The problem this creates with respect to the Court of Appeals’ third
    5   formulation, however, is that because franchisors design their system-level
    6   advertising to promote the services or products that their franchisees provide to
    7   consumers, that advertising makes it appear that the franchisor, and not the
    8   franchisee, is selling those products. For example, Dunkin Donuts’ advertising
    9   promotes Dunkin Donuts coffee and pastries, and McDonalds’ advertising promotes
   10   Big Macs. Accordingly, to the general public, McDonalds sells hamburgers and
   11   Dunkin Donuts sells coffee and pastries, even though (with the exception of
   12   company stores addressed above) they really are focused on a different set of
   13   activities. Although franchisors do advertise and promote opportunities to purchase
   14   franchises, they do so in ways and locations frequented by prospective franchisees,
   15   not the public as a whole. For example, as mentioned above, 7-Eleven has a
   16   separate website targeted at prospective franchisees where it advertises the benefits
   17   of franchising and its set of franchise opportunities. Exhibit 243 is an example of
   18   this advertising.
   19                           Implications for Other Franchises
   20         86.    While the analysis in the sections above focuses on 7-Eleven, it is also
   21   my opinion that the outcome of the employment inquiry in this case will apply to the
   22   entire franchising industry in California. I hold this opinion because the relationship
   23   between 7-Eleven and its franchisees typifies the relationship between business
   24   format franchisors and their franchisees. In Exhibit 248, I list more specific features
   25   of the 7-Eleven franchise agreement that are common to other large business format
   26   franchisors. Specifically, the characteristics described above as determinative of
   27
   28

                                                  43
                                  AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 44 of 53 Page ID #:9951



    1   employer status (e.g., protection and investment in the brand by the franchisor,
    2   interest by the franchisor in the franchisee’s success, continuity of the franchisor-
    3   franchisee relationship via rules of operation, and payment from the franchisee to
    4   the franchisor for access to the brand) are universal amongst business format
    5   franchisors. Indeed, in its May 2008 “Compliance Guide” for 16 C.F.R. Part 436,
    6   available at https://www.ftc.gov/tips-advice/business-center/guidance/franchise-
    7   rule-compliance-guide, the Federal Trade Commission defines franchise
    8   relationships as having three general characteristics: a promise by the franchisor to
    9   provide a brand, a promise by the franchisor to provide assistance and controls over
   10   the business operation, and the requirement of a payment by franchisee to
   11   franchisor. As a result, a finding that 7-Eleven is an employer based on the tests
   12   set forth in Vazquez would, in my opinion, effectively convert all (or nearly all)
   13   franchisees and their employees in California into employees of the franchisor, thus
   14   putting an end to a business model that has stood the test of time, and that accounts
   15   for a significant amount of economic activity.
   16         87.    As mentioned above, in the U.S., franchises account for 7.3 million
   17   jobs and over $1.3 trillion in economic activity. Fundamentally altering the business
   18   model for such a large segment of the economy would have important negative
   19   implications. It is my opinion that, unless one assumes that the purpose of Vazquez
   20   is to eradicate franchising in its entirety, one either has to concede that franchisees
   21   buy franchisors’ services, as shown above in Section III.i, or concede that
   22   franchisors and franchisees are not engaged in the same course of business, as
   23   explained in Section III.ii.
   24                         Analysis of 7- Eleven’s Franchise Controls
   25         88.    I present two analyses regarding the level of control that 7-Eleven
   26   exercises over franchisees.
   27         89.    First, as I explain below, while 7-Eleven imposes a set of controls on
   28   franchisees’ business operations through its Franchise Agreement, such controls are

                                                   44
                                   AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 45 of 53 Page ID #:9952



    1   a necessary part of the franchising business model. Indeed, the FTC, on page 1 of
    2   its Compliance Guide, defines a franchise as a commercial business arrangement
    3   that “exercise[s] significant control” over franchisees.
    4         90.    Thus, if one were to determine that the level of control exercised by 7-
    5   Eleven made franchisees employees of 7-Eleven, then franchisees of nearly all
    6   franchises would become employees. This would effectively end the franchising
    7   model as a form of business, which (as shown above) is a substantial part of the US
    8   economy.
    9         91.    Second, even within the controls that 7-Eleven uses through its
   10   Franchise Agreement, each franchisee retains substantial discretion of critical
   11   aspects of their business operation. For example, franchisees are largely able to
   12   choose the product mix they offer in their store, to set prices, and to make decisions
   13   about hiring and local advertising. See Trial Declaration of Doug Rosencrans ¶¶ 13-
   14   20. Since franchisees retain ultimate control over the operation of the business, they
   15   also keep the financial upside from doing so successfully. As I show below, there is
   16   large variation in the level of net profits earned by 7-Eleven franchisees in
   17   California. The large potential upside for franchisees provides the incentives
   18   consistent with giving them the freedom to run their business autonomously.
   19         i.     Franchising requires some constraints on franchisees to preserve the
                     brand
   20
              92.    As I have previously stated, in the case of business format franchising,
   21
        the franchisor’s business consists of selling licenses to use its brand, systems, and
   22
        know-how to franchisees. These allow franchisees to achieve higher profitability
   23
        than they would as independent businesses owners.
   24
              93.    Franchisees can influence the value of the brand because individual
   25
        customers’ experiences when they go into any branded establishment, including of
   26
        course any 7-Eleven store, affect their perception of the quality of the brand and
   27
        associated stores. As I also noted, a franchisor’s brand value can be eroded if too
   28

                                                   45
                                   AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 46 of 53 Page ID #:9953



    1   many franchisees act in ways that reduce the perceived quality of the product or
    2   service. Indeed, from time to time, all franchisees face incentives to free ride on the
    3   value of the brand and make decisions that, while in the franchisee’s best interest,
    4   may be harmful to the brand. Therefore, franchisees require that the franchisor
    5   “control” the behavior of other franchisees; that is, they require a guarantee that the
    6   brand will be preserved going forward. This in turn requires some controls over
    7   franchisees to mitigate the free-riding problem. These points are summarized on
    8   page 43 of Exhibit 250, reproduced below.
    9
        Exhibit 250, Page 43
   10   Franchisees require a guarantee that the brand will be preserved going forward

   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22          94.     Accordingly, all franchisors create a system of constraints on
   23   franchisees and most of these constraints are quite similar across systems. Where
   24   differences in the constraints exist, these are due to particular requirements of the
   25   franchise concept itself. Some concepts are fairly simple and the collection of
   26   constraints necessary to present a consistent brand image to consumers may be quite
   27   limited. Other concepts may present greater challenges to maintaining that
   28   consistency.
                                                      46
                                    AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 47 of 53 Page ID #:9954



    1         95.    While the exact types of constraints any given franchisor uses may
    2   depend on the specifics of its business concept, scale, and other factors, across
    3   franchise systems there remains a great deal of similarity among franchise
    4   agreements. There are three main areas of constraints on the actions of franchisees
    5   contained in or referenced by the franchise agreement: 1) those that pertain to the
    6   ongoing payments to the franchisor; 2) those that relate to the execution of the
    7   concept; and 3) those that relate to the ownership of the franchise rights. Each area
    8   is critical to franchising as a form of ongoing contractual relationship and appears in
    9   one form or another in all franchising agreements with which I am familiar. Page 44
   10   of Exhibit 250, reproduced below, summarizes these categories.
   11
        Exhibit 250, Page 44
   12   Franchise agreements contain three common areas of constraints…

   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24         96.    I discuss these areas of constraints in more detail below.
   25                   a. Typically, the franchisee’s payment to the franchisor for the
   26                       rights to operate under the franchisor’s brand are in two parts: a
   27                       fixed upfront fee and some form of ongoing royalty or profit
   28                       sharing payment. As mentioned above, the ongoing royalty

                                                   47
                                   AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 48 of 53 Page ID #:9955



    1                    ensures that the franchisor has a continuing interest in the
    2                    operation of the franchised business and hence the incentive to
    3                    protect the value of the brand. The franchisor’s contractual
    4                    rights to these ongoing payments necessitate various types of
    5                    constraints on the franchisee’s business. For example, the
    6                    franchisee may be required to employ certain accounting
    7                    practices or point of sale technology that permit the franchisor to
    8                    monitor cash transactions to ensure the accurate reporting of
    9                    sales or gross profits. This is particularly important in retail
   10                    operations where the potential for shrinkage is present.
   11                 b. Provisions that relate to the execution of the business concept are
   12                    central to all franchising agreements. Many of the requirements
   13                    are detailed in the agreement itself, but others are contained in
   14                    the operations manual that is referenced in the agreement and
   15                    provides more detailed information for the day-to-day operations
   16                    of the business. The franchise agreement and operations manual
   17                    contain the set of agreed terms that franchisor and franchisees
   18                    would like to see implemented by all members of the franchisee
   19                    network and provide certainty to franchisees about how other
   20                    franchisees will behave. Constraints that 7-Eleven requires from
   21                    its franchisees in order to maintain brand consistency include
   22                    provisions related to the layout and appearance of stores such
   23                    that all stores look similar, a set of menu items that are
   24                    associated with the brand and must be offered at all times,
   25                    stipulations about the display of promotional and advertising
   26                    materials to ensure that they are consistent across stores and
   27                    markets, or inventory items (both food and non-food items) that
   28                    are purchased from a single supplier, or from a list of approved

                                                48
                                AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 49 of 53 Page ID #:9956



    1                      suppliers that have been vetted by the franchisor for the quality
    2                      of products. For example, 7-Eleven’s Franchise Agreement
    3                      (Exhibit 161 is an example), contains on pages 16 and 18
    4                      compliance clauses for 7-Eleven’s “shelf life requirements with
    5                      respect to Fresh Foods,” and “maintaining the Store, 7-Eleven
    6                      Equipment, other property in the Store and landscaped areas in a
    7                      clean, attractive, orderly, safe, and sanitary condition.”
    8                      Compliance with these provisions often requires some degree of
    9                      policing by the franchisor, increasingly so where the business
   10                      concept is more complex and the franchise system is larger.
   11                   c. The final set of provisions and constraints in the franchise
   12                      relationship relate to the ownership of the franchise itself. In a
   13                      location-based franchise these may refer to the way in which the
   14                      site is chosen, the ownership of land and/or buildings, lease
   15                      provisions, site development, etc. Ownership of the franchise
   16                      rights themselves is also an important area covered by the
   17                      franchise agreement. Most systems have covenants that relate to
   18                      the transfer of these rights. The franchisee owns the business
   19                      and can acquire equity (perhaps in the form of goodwill) in it that
   20                      can be sold to other franchisees. However, because the
   21                      franchisor and the other franchisees have an interest in who is
   22                      operating within the system and want to ensure future owners
   23                      will also protect the brand, certain procedures are typically
   24                      included for transferring the franchise rights.
   25         97.    7-Eleven’s set of contractual provisions are consistent with prevailing
   26   practices within the franchise industry. They reflect the controls that are necessary
   27   for franchising to function. In Exhibit 248, I present an overview of the key areas of
   28   constraints in the franchise agreements of 12 franchise systems that share some

                                                  49
                                  AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 50 of 53 Page ID #:9957



    1   characteristics with 7-Eleven – they are relatively large systems of retail outlets, and
    2   in some cases but not all, multi-product retail stores. I find that the franchise
    3   agreements are very similar across all these systems, with constraints in the same
    4   areas of operations consistent with the motivation I have presented above – to
    5   preserve the value of the brand.
    6         98.    In addition to agreeing to a set of quality standards with franchisees via
    7   the Franchise Agreement and Operations Manual, the franchise system requires a
    8   mechanism to enforce these standards. Such enforcement is important to maintain
    9   the value of the businesses of its franchisees as well as maintaining the value of the
   10   franchised chain – without enforcement, imposing controls would have little effect.
   11   Thus, it is common for franchisors to use some form of monitoring of performance
   12   to identify franchisees that shirk on their commitments and hurt the brand. In
   13   Exhibit 248, I compared 7-Eleven’s controls to those of twelve other franchises.
   14   Using this same sample of franchises, I find that all but one of them have
   15   mechanisms for inspecting the stores and monitoring whether franchisees are
   16   complying with the standards set out in their franchise agreements; the exception is
   17   a franchise for in-home cleaning services where, understandably, inspections cannot
   18   be carried out.
   19         99.    7-Eleven needs to actively monitor whether franchisees conform with
   20   the agreed standards and does so with the use of field consultants. As their title
   21   suggests, field consultants’ primary role, however, is to provide assistance and
   22   advice to franchisees, with the goal of increasing their effectiveness in running their
   23   business.
   24         100. It is my view that 7-Eleven’s set of controls is very similar to those of
   25   other franchise systems, and is fully consistent with the economics of franchising. It
   26   provides brand protections, which are valued by franchisees, while allowing
   27   franchisees the freedom to make decisions that are in the best interest of their
   28   business locally. It therefore follows that, if 7-Eleven was found to be an employer

                                                   50
                                   AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 51 of 53 Page ID #:9958



    1   of franchisees on the basis of its controls, this conclusion would necessarily extend
    2   to most franchise systems. This again would threaten the existence of the
    3   franchising model altogether.
    4         ii.    7-Eleven’s franchisees have discretion over critical aspects of their
                     business
    5
              101. I have previously explained that franchising grants each franchisee the
    6
        independence to grow their individual business using their localized knowledge of
    7
        market conditions. This goes hand in hand with a profit incentive to do so, by
    8
        making franchisees residual claimants of the profit of the store. Franchising
    9
        therefore relies on franchisees having the freedom and ability to influence their
   10
        store’s financial performance: without providing them with ample levers to drive the
   11
        success of the store, there would be no sense in giving them the incentive structure
   12
        to do so.
   13
              102. The complexity of 7-Eleven’s business concept means that there are
   14
        many ways in which franchisees of a 7-Eleven store can influence the performance
   15
        of their store. For example, below I provide some examples of levers available to
   16
        franchisees that will be important determinants of the profitability of stores. These
   17
        are summarized on page 45 of Exhibit 250, reproduced below.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                  51
                                  AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 52 of 53 Page ID #:9959



    1   Exhibit 250, Page 45
        7-Eleven’s franchisees have many levers to influence the performance of their stores
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12                     a. Product mix – While the franchise agreement requires that
   13                         franchisees purchase from a particular set of vendors and offer a
   14                         subset of products, these constraints are consistent with the
   15                         rationale for controls that I previously discussed – the products
   16                         that franchisees are required to carry in their stores are those that
   17                         will generate strong brand recognition. However, franchisees are
   18                         responsible for choosing the full mix of products to make
   19                         available to their customers, see Trial Declaration of Doug
   20                         Rosencrans ¶ 13, and 7-Eleven’s Franchise Disclosure Document
   21                         informs each franchisee that “[a]s an independent contractor, you
   22                         can select merchandise for your store and the vendors you buy
   23                         from,” see Exhibit 251 at 34. Franchisees are able to use their
   24                         localized knowledge of customers’ preferences to stock those
   25                         products that are most likely to sell at every point in time.
   26                     b. Price setting –Franchisees are able to determine prices for their
   27                         products; 7-Eleven only provides suggested retail selling prices.
   28                         See Trial Declaration of Doug Rosencrans ¶ 15.

                                                       52
                                     AFFIDAVIT OF FRANCINE LAFONTAINE
Case 2:17-cv-07454-DSF-AS Document 330 Filed 03/24/21 Page 53 of 53 Page ID #:9960



    1                   c. Labor decisions – Section 2 of the Franchise Agreement (again,
    2                       Exhibit 161 is an example) states that franchisees must “exercise
    3                       complete control over and responsibility for all labor relations.”
    4                       Franchisees are therefore free to make the hiring decisions
    5                       pertaining to their store – whether to manage their store directly
    6                       or hire a store manager, how many additional staff to hire, or
    7                       what pay and other conditions to offer. See Trial Declaration of
    8                       Doug Rosencrans ¶¶ 19-21.
    9                   d. Local advertising – While 7-Eleven promotes the brand through
   10                       a national advertising campaign that all franchisees benefit from,
   11                       under Section 22 of the Franchise Agreement, franchisees have
   12                       the freedom to develop an individual strategy for local
   13                       advertising. This involves decisions over which media to use,
   14                       the timing of advertisements or which products or aspects of the
   15                       offering to highlight in advertisements. See Trial Declaration of
   16                       Doug Rosencrans ¶ 17.
   17         103. In summary, franchisees have discretion over crucial decisions in
   18   running their business. They might be successful in driving higher performance for
   19   their store(s) than for the average store, and for those that do achieve such success,
   20   the financial reward can be substantial. Conversely, those that run their business
   21   poorly may make losses.
   22         I declare under penalty of perjury that the foregoing is true and correct and
   23
        executed on March 23, 2021.
   24
   25
   26
                                                Francine Lafontaine, Ph.D.
   27
   28

                                                   53
                                  AFFIDAVIT OF FRANCINE LAFONTAINE
